DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined. 

Priority
Acknowledgement is made of the applicant’s claim to priority as a continuation of parent application 15/876160, filed 01/21/2018, now abandoned. 15/876160 is a continuation of 14/981803, filed 12/28/2015, now U.S. Patent # 9894485 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/15/2021 and 12/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9894485 in view of Decentralizing Privacy: Using Blockchain to Protect Personal Data by Zyskind et al (hereinafter Zyskind). 
Instant application
U.S. Patent No. 9894485
1. A method for recording location information on a shared ledger, the method comprising: 
receiving, by a first device of a plurality of network devices connected to a peer-to-peer network, a location report, the first device being associated with a first network address and a first public-private key pair, wherein the location report includes a symmetrically encrypted section, encrypted by a symmetric key, containing information regarding at least one of: a longitude of the first device, a latitude of the first device, an altitude of the first device, a time of determining a location of the first device, a longitude of the first device, and an accuracy of the determined location of the first device; 
performing, by the first device, a validation computation on the location report to generate a first validation result; 




transmitting, by the first device, the first validation result and the location report through the peer-to-peer network, to a remainder of the plurality of network devices connected to the peer-to-peer network; and 
decrypting, by a network device of the plurality of network devices, the location report using the symmetric key.
A method for sharing location information comprising: 

sending to a peer-to-peer network, by a network enabled location determining device, a location report, said location report comprising two or more of: location coordinates of the network enabled location determining device, an altitude of the network enabled location determining device, a velocity of the network enabled location determining device, and an acceleration of the network enabled location determining device; wherein the network enabled location determining device is associated with a first network address and a first public-private key pair; and 
performing a validation computation on the location report by a first device of a plurality of network enabled devices connected to the peer-to-peer network, said first device being associated with a second network address and a second public-private key pair; and 
transmitting the location report and a result of the validation computation, by the first device, through said peer-to-peer network, to a remainder of the plurality of network enabled devices connected to the peer-to-peer network; and 
adding to a shared ledger stored by the remainder of the plurality of network enabled devices connected to the peer-to-peer network, the location report and the result of the validation computation.


U.S. Patent No. 9894485 does not teach: wherein the location report includes a symmetrically encrypted section, encrypted by a symmetric key; and decrypting, by a network device of the plurality of network devices, the location report using the symmetric key. However, Zyskind teaches:
wherein the location report includes a symmetrically encrypted section, encrypted by a symmetric key (Zyskind: page 181: left column, last paragraph: Data collected on the phone (e.g., sensor data such as location) is encrypted using a shared encryption key and sent to the blockchain in a Tdata transaction); and 
decrypting, by a network device of the plurality of network devices, the location report using the symmetric key (Zyskind: page 181: right column, last paragraph: We utilize standard cryptographic building blocks in our platform: a symmetric encryption scheme defined by the 3-tuple (Genc-, Eenc, Denc) – the generator, encryption and decryption algorithms respectively. Page 182, right column: 1) Identities: As illustrated, the identity is comprised of signing key-pairs for the owner and guest, as well as a symmetric key used to encrypt (and decrypt) the data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Zyskind in the invention of U.S. Patent No. 9894485 to include the above limitations. The motivation to do so would be to protect the data from all other players in the system (Zyskind: Page 182, right column: 1) Identities).
Claim 9 has similar limitations as claim 1 and is similarly rejected based on claim 11 of U.S. Patent No. 9894485 in view of Zyskind.
Also,
Instant application
U.S. Patent No. 9894485
2. The method of claim 1, further comprising: producing, by the first device, the first validation result before any of the remainder of the plurality of network devices connected to the peer-to-peer network produce a validation result.
4. The method of claim 1, further comprising: creating a record of a number of commercially-valued credits associated with a public key of a private-public key pair associated with the first device; and including the record of the number of commercially-valued credits in the shared ledger along with the first validation result and the location report.


5. The method of claim 4, further comprising: signing the location report with the private key of the public-private key pair of the first device.

6. The method of claim 1, further comprising: extracting from the location report, an offering of a number of commercially-valued credits associated with a second public key of a second private-public key pair; and 

transferring the number of commercially-valued credits to a third public key of a third public-private key pair associated with the first device, when including the first validation result and the location report in the shared ledger.


7. The method of claim 1, further comprising: constructing a collection comprising a plurality of received location reports; determining a validation result for the collection; and adding the collection to the shared ledger.






8. The method of claim 6, further comprising: associating the commercially-valued credits with one or more of: a network address, a cryptographic key, or an email address.
8. The method of claim 1, further comprising: producing the validation computation by the first device before any of the remainder of the plurality of network enabled devices connected to the peer-to-peer network produce said validation computation; and 
creating a record of a number of commercially-valued credits associated with a public key of the second private-public key pair associated with the first device of the plurality of network enabled devices; and including the record of the number of commercially-valued credits in the shared ledger along with the result of the validation computation and the location report.

3. The method of claim 1, further comprising: signing the location report with a private key of the first public-private key pair of the network enabled location determining device.
9. The method of claim 1, further comprising: including in the location report, an offering of a number of commercially-valued credits associated with a public key and recorded on the shared ledger, by the network enabled location determining device; and transferring said number of commercially-valued credits to a second public key of the second public-private key pair associated with the first device when including the result of the validation computation and the location report in the shared ledger.

4. The method of claim 1, further comprising: constructing a collection of location reports from a plurality of network enabled location determining devices; and performing the validation computation on the collection of location reports from the plurality of network enabled location devices; and adding the collection of location reports from the plurality of network enabled location determining devices to the shared ledger.
10. The method of claim 9, further comprising: associating the commercially-valued credits with one or more of: a network address, a cryptographic key, an email address.


Similarly, the rest of the dependent claims are analogous to the rest of the dependent claims of U.S. Patent No. 9894485.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 9 and 18 recite: a longitude of the first device, a latitude of the first device, an altitude of the first device, a time of determining a location of the first device, a longitude of the first device, and an accuracy of the determined location of the first device. However, the specification recites, in paragraphs [0035] and [0048]-[0052], that the longitude, latitude, etc. belong to the network connected location determining device 102 and not the first device. The network connected location determining device 102 generates the location report, encapsulates the location report in a network message and transmits the network message to the first device (described as network connected device 106). Therefore, the specification does not support the limitations recited above.
The examiner suggests amending claims 1, 9 and 18 to recite: a longitude of a network connected location determining device, a latitude of a network connected location determining device, an altitude of a network connected location determining device, a time of determining a location of thea network connected location determining device, a longitude of a network connected location determining device, and an accuracy of the determined location of a network connected location determining device, in order to overcome the above rejection under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 19 and 20 recite: The non-transitory computer readable medium of claim 1. However, claim 1 is a method claim. Therefore, the scope of claims 19 and 20 is unclear. The examiner suggests amending claims 19 and 20 to recite: The non-transitory computer readable medium of claim [[1]]18, in order to overcome the above rejection under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170031874 to Boudville (hereinafter Boudville), applicant provided prior art US 20160342977 to Jeremy Lam (hereinafter Lam) and applicant provided prior art Decentralizing Privacy: Using Blockchain to Protect Personal Data by Zyskind et al (hereinafter Zyskind).
As per claims 1, 9 and 18, Boudville teaches:
A method for recording location information on a shared ledger, the method comprising: 
receiving, by a first device of a plurality of network devices connected to a peer-to-peer network, a location report (Boudville: [0060] Jane and her mobile device go some place; a physical location and not a network address. Perhaps her device makes the deep link using data from other sensors on the device, like the device location. [0070] The app might also add her geographic location into the deep link. (How to do this was described in submission “11”) Then the app writes the deep link and any other related data to the blockchain. [0187]. [0199]: In peer to peer networks, for example, there can be super peers, or peers with different resources than most peers. Likewise for the computers that form the blockchain, some might differ from the others. It was well known to one of ordinary skill in the art before the effective filing date of the claimed invention that a miner receives transactions submitted to the blockchain), wherein the location report includes a symmetrically encrypted section (Boudville: [0077] Another type of signature could be an encryption of the deep link and any other data, and it is the encryption that is stored in the blockchain), containing information regarding at least one of: a longitude of the first device, a latitude of the first device, an altitude of the first device, a time of determining a location of the first device, a longitude of the first device, and an accuracy of the determined location of the first device (Boudville: [0086]-[0087]. [0103] More information could be encoded in the deep links. Given that a deep link is likely to be made or used by a mobile device, location information can be included. We discussed this in section 2 of submission “11”. FIG. 5 shows a example, assumed to be a variant of FIG. 2. [0104] Suppose that entries 22 and 23 are altered to include the latitude and longitude); 
Boudville teaches encrypting the location report but does not teach: the first device being associated with a first network address and a first public-private key pair, a symmetrically encrypted section, encrypted by a symmetric key; performing, by the first device, a validation computation on the location report to generate a first validation result; transmitting, by the first device, the first validation result and the location report through the peer-to-peer network, to a remainder of the plurality of network devices connected to the peer-to-peer network; and decrypting, by a network device of the plurality of network devices, the location report using the symmetric key. 
the first device being associated with a first network address and a first public-private key pair (Lam: [0032]. [0075] Private key: An alphanumeric string kept secret by the user, and designed to sign a digital communication (such as a transaction) when hashed with a public key. In the case of a virtual currency, this string is a private key designed to work with a public key. [0097]: A currency receiver may also be identifiable via a public key. Each public key is preferably unique and used as an account address which may be associated with a user of the system. [0071]: P2P. It was well known to one of ordinary skill in the art before the effective filing date of the claimed invention that every node on a network is associated with a network address to distinguish it from other nodes in the network3),
performing, by the first device, a validation computation on the location report to generate a first validation result (Lam: [0099] Step 1: At least one new transaction is broadcast to at least one node or miner node; [0100] Step 2: Each node may collect at least one new transaction and store the at least one new transaction on a ledger or a block; [0101] Step 3: Each node attempts to solve a proof-of-work its block; 
transmitting, by the first device, the first validation result and the location report through the peer-to-peer network, to a remainder of the plurality of network devices connected to the peer-to-peer network (Lam: [0004] Virtual currencies or cryptocurrencies such as Bitcoin™ (BTC) may be traded through peer-to-peer (P2P) mediums without the need for an intermediary. The transactions are generally verified by network nodes and recorded in a public leger called a blockchain. [0071]. [0102] Step 4: When at least one node successfully finds a proof-of-work to a challenge the node broadcasts the block to all nodes mining the blockchain); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Lam in the invention of Boudville to include the above limitations. The motivation to do so would be to provide an improved method or system for the transaction of virtual currencies (Lam: [0015]).
Boudville in view of Lam does not teach: a symmetrically encrypted section, encrypted by a symmetric key; decrypting, by a network device of the plurality of network devices, the location report using the symmetric key. However, Zyskind teaches:
a symmetrically encrypted section, encrypted by a symmetric key (Zyskind: page 181: left column, last paragraph: Data collected on the phone (e.g., sensor data such as location) is encrypted using a shared encryption key and sent to the blockchain in a Tdata transaction);
decrypting, by a network device of the plurality of network devices, the location report using the symmetric key (Zyskind: page 181: right column, last paragraph: We utilize standard cryptographic building blocks in our platform: a symmetric encryption scheme defined by the 3-tuple (Genc-, Eenc, Denc) – the generator, encryption and decryption algorithms respectively. Page 182, right column: 1) Identities: As illustrated, the identity is comprised of signing key-pairs for the owner and guest, as well as a symmetric key used to encrypt (and decrypt) the data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Zyskind in the invention of Boudville in view of Lam to include the above limitations. The motivation to do so would be to protect the data from all other players in the system (Zyskind: Page 182, right column: 1) Identities).

As per claims 2, 11 and 19, Boudville in view of Lam and Zyskind teaches:
The method of claim 1, further comprising: producing, by the first device, the first validation result before any of the remainder of the plurality of network devices connected to the peer-to-peer network produce a validation result (Lam: [0101] Step 3: Each node attempts to solve a proof-of-work its block; [0102] Step 4: When at least one node successfully finds a proof-of-work to a challenge the node broadcasts the block to all nodes mining the blockchain).
The examiner provides the same rationale to combine prior arts Boudville and Lam as in claims 1, 9 and 18 above. 

As per claims 3 and 12, Boudville in view of Lam and Zyskind teaches:
The method of claim 2, wherein the validation computation comprises a proof of work algorithm based on one or more of: a SHA hash, a RIPEMD hash, a Whirlpool hash, a Scrypt hash, a HAS-160 hash, or another cryptographic hash function (Lam: [0077] Proof of work (proof-of-work): A system that ties mining capability to computational power. Blocks must be hashed, which is in itself an easy computational process, but an additional variable is added to the hashing process to make it more difficult. When a block is successfully hashed, the hashing must have taken some time and computational effort. Thus, a hashed block is considered proof of work. [0083] SHA-256: A secure hash algorithm which may provide a cryptographic hash function. SHA-256 may commonly be used for proof-of-work for blockchains. [0112]: RIPEMD-160 may be used after a SHA-256 hash).
The examiner provides the same rationale to combine prior arts Boudville and Lam as in claims 1, 9 and 18 above. 

As per claims 4, 13 and 20, Boudville in view of Lam and Zyskind teaches:
The method of claim 1, further comprising: creating a record of a number of commercially-valued credits associated with a public key of a private-public key pair associated with the first device; and including the record of the number of commercially-valued credits in the shared ledger along with the first validation result and the location report (Lam: [0041] Block reward: The reward given to a miner which has successfully hashed a transaction block. This can be a mixture of coins and transaction fees, depending on the cryptocurrency, and whether all of the coins have already been successfully mined. Fig. 1 and [0119]. [0139] O1 may represent a value which may be around 8 bytes in size. This value may be a 64 bit unsigned integer which may represent the output value which may be measured in a virtual currency portion, such as a Satoshi which is around one hundred millionth of a BTC (0.000000001 BTC). This value may be equal to the total transaction fees on the block plus any mining `reward` that the block has generated. [0097]: A currency receiver may also be identifiable via a public key. Each public key is preferably unique and used as an account address which may be associated with a user of the system).
The examiner provides the same rationale to combine prior arts Boudville and Lam as in claims 1, 9 and 18 above. 

As per claims 5 and 14, Boudville in view of Lam and Zyskind teaches:
The method of claim 4, further comprising: signing the location report with the private key of the public-private key pair of the first device (Boudville: [0066]: The related data needed to make the deep link might include the location of Jane's device and its network address. And for example, if Jane has earlier used public key cryptography to make a public and private key pair, she might sign a string with her private key, and this signature is stored in the blockchain, along with the deep link. [0075]-[0076]).

As per claim 6, Boudville in view of Lam and Zyskind teaches:
The method of claim 1, further comprising: extracting from the location report, an offering of a number of commercially-valued credits associated with a second public key of a second private-public key pair; and transferring the number of commercially-valued credits to a third public key of a third public-private key pair associated with the first device, when including the first validation result and the location report in the shared ledger (Lam: [0041] Block reward: The reward given to a miner which has successfully hashed a transaction block. This can be a mixture of coins and transaction fees, depending on the cryptocurrency, and whether all of the coins have already been successfully mined. Fig. 1 and [0119]. [0139] O1 may represent a value which may be around 8 bytes in size. This value may be a 64 bit unsigned integer which may represent the output value which may be measured in a virtual currency portion, such as a Satoshi which is around one hundred millionth of a BTC (0.000000001 BTC). This value may be equal to the total transaction fees on the block plus any mining `reward` that the block has generated. [0097]: A currency receiver may also be identifiable via a public key. Each public key is preferably unique and used as an account address which may be associated with a user of the system).
The examiner provides the same rationale to combine prior arts Boudville and Lam as in claims 1, 9 and 18 above. 

As per claims 7 and 16, Boudville in view of Lam and Zyskind teaches:
The method of claim 1, further comprising: constructing a collection comprising a plurality of received location reports; determining a validation result for the collection; and adding the collection to the shared ledger (Lam: [0106]: Most new transactions with an associated transaction fee may be added to a new block. [0110] All transactions for a virtual currency, such as BitcoinTM, may be stored on a virtual ledger or blockchain. All proposed transactions are added to a new ledger or potential new block which is mined by a node, an individual miner or a group of miners. If a miner is successful in providing a proof-of-work for the last block on the blockchain, the miners may then add the new ledger page or new block to the blockchain. Also, [0085], [0128]-[0129]).
The examiner provides the same rationale to combine prior arts Boudville and Lam as in claims 1, 9 and 18 above. 

As per claims 8 and 17, Boudville in view of Lam and Zyskind teaches:
The method of claim 6, further comprising: associating the commercially-valued credits with one or more of: a network address, a cryptographic key, or an email address (Lam: [0032] Address: A virtual currency address is used to receive and send transactions on the virtual currency network. A virtual currency address may also be the public key in the pair of keys used by virtual currency holders to digitally sign transactions (see Public key). Also, [0041]).
The examiner provides the same rationale to combine prior arts Boudville and Lam as in claims 1, 9 and 18 above. 

As per claim 10, Boudville in view of Lam and Zyskind teaches:
The system of claim 9, wherein the first device is associated with a first network address and a first public-private key pair (Lam: [0032]. [0075] Private key: An alphanumeric string kept secret by the user, and designed to sign a digital communication (such as a transaction) when hashed with a public key. In the case of a virtual currency, this string is a private key designed to work with a public key. [0097]: A currency receiver may also be identifiable via a public key. Each public key is preferably unique and used as an account address which may be associated with a user of the system. It was well known to one of ordinary skill in the art before the effective filing date of the claimed invention that every node on a network is associated with a network address to distinguish it from other nodes in the network).
The examiner provides the same rationale to combine prior arts Boudville and Lam as in claims 1, 9 and 18 above.

As per claim 15, Boudville in view of Lam and Zyskind teaches:
The system of claim 10, further comprising: extracting, by the first device, and from the location report, an offering of a number of commercially-valued credits associated with a second public key of a second private-public key pair; generating, by the first device, a transfer notification of the number of commercially- valued credits to the first public key of the first public-private key pair associated with the first device; submitting, by the first device, the transfer notification along with the first validation result to the remainder of the plurality of network devices; and including in the shared ledger, by the remainder of the plurality of network devices, the first validation result, the location report, and the transfer notification (Lam: [0041] Block reward: The reward given to a miner which has successfully hashed a transaction block. This can be a mixture of coins and transaction fees, depending on the cryptocurrency, and whether all of the coins have already been successfully mined. [0102] Step 4: When at least one node successfully finds a proof-of-work to a challenge the node broadcasts the block to all nodes mining the blockchain; [0103] Step 5: Nodes accept the new block only if all transactions in it are valid and are not already spent. Fig. 1 and [0119]. [0139] O1 may represent a value which may be around 8 bytes in size. This value may be a 64 bit unsigned integer which may represent the output value which may be measured in a virtual currency portion, such as a Satoshi which is around one hundred millionth of a BTC (0.000000001 BTC). This value may be equal to the total transaction fees on the block plus any mining `reward` that the block has generated. [0097]: A currency receiver may also be identifiable via a public key. Each public key is preferably unique and used as an account address which may be associated with a user of the system).
The examiner provides the same rationale to combine prior arts Boudville and Lam as in claims 1, 9 and 18 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438